Citation Nr: 0016116	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 771 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for arthritis of both 
hands.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from April 1978 to April 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which, in part, denied her claim of service connection 
for arthritis of both hands.  She disagreed and this appeal 
ensued.  


FINDING OF FACT

Competent evidence has been submitted linking post-service 
findings of arthritis of both hands to service.  


CONCLUSION OF LAW

The appellant's claim of service connection for arthritis of 
both hands is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the appellant 
served continuously for 90 days or more during wartime or 
during peacetime after December 31, 1946, arthritis manifest 
to a degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question to be resolved as to this claim is 
whether the appellant has presented evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well-grounded claim requires (1) 
competent medical evidence of a current disability, (2) lay 
or medical evidence of incurrence or aggravation of a disease 
or injury in service, and (3) competent medical evidence 
linking the in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim may 
also be well grounded if the condition is observed during 
service or during any applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The service medical records, including the March 1997 service 
examination prepared prior to separation from service, are 
generally silent as to any arthritic symptomatology involving 
the hands except for an October 1995 clinical record, which 
noted arthritic pain of the hands.  VA examination in June 
1998 included a diagnosis of degenerative arthritis of the 
hands with insufficient clinical evidence of the condition.  
A May 1999 private physician's statement noted significant 
symptoms of osteoarthritis, especially in her hands.  A 
February 2000 private clinical record noted left hand pain 
and degenerative joint disease of both hands.  

While the evidence summarized above does not include a 
specific comment by a medical professional or some other form 
of medical evidence linking the current findings to the 
October 1995 service clinical record entry, it does establish 
a continuity of symptomatology between the current findings 
and those in service.  The claim is, therefore, well 
grounded.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
495.  As the claim is well grounded, VA has a duty to assist 
the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a).  Action required pursuant to that duty 
to assist is addressed in the Remand below.  


ORDER

The claim of entitlement to service connection for arthritis 
of both hands is well grounded.  

REMAND

The duty to assist includes affording the appellant an 
examination to determine the nature and etiology of the 
claimed disability.  Although she was afforded a VA 
examination in June 1998, that examiner did not specifically 
address the central concern of this case - whether any 
current arthritic findings of the hands are related to the 
in-service findings.  The case is REMANDED for the following:

1.  The RO should ask the appellant to 
supply the names and addresses of any 
individuals or treatment facilities that 
have treated her for arthritis of both 
hands since February 2000, and the dates 
of such treatment.  After securing any 
necessary releases, the RO should obtain 
copies of any clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The RO should schedule the appellant 
for VA medical examination to determine 
the nature and etiology of the claimed 
arthritis of both hands.  The claims 
folder, including a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.  The pertinent history 
concerning the disabilities should be 
obtained, and all necessary tests should 
be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found present.  The examiner 
should be asked to opine as whether it is 
as likely as not that any current 
arthritis of the hands is related to the 
finding of arthritic pain in both hands 
noted in the October 1995 service 
clinical record.  

3.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



